J-S41016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

JUAN MIGUEL ACEVEDO,

                            Appellee                 No. 2984 EDA 2015


                     Appeal from the Order August 31, 2015
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0002532-2010

BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

DISSENTING STATEMENT BY STEVENS, P.J.E.:FILED SEPTEMBER 02, 2016

       In this appeal by the Commonwealth, the Majority concludes the trial

court properly granted Appellee Juan Miguel Acevedo’s counseled “Petition

for Habeas Relief and/or Petition Seeking Enforcement of Plea Agreement.”1

While the Majority offers a thoughtful, cogent analysis, I disagree that the

____________________________________________


1
  I note the lower court properly treated Appellee’s “Petition for Habeas
Relief and/or Petition Seeking Enforcement of Plea Agreement” as not falling
within the scope of the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§
9541-9546, and thus, as not being subject to the PCRA’s time constraints.
Commonwealth v. Partee, 86 A.3d 245 (Pa.Super. 2014) (holding petition
to enforce nolo contendere plea agreement on charges for indecent assault
and related offenses, in which petitioner challenged retroactive application of
Adam Walsh Act that would subject him to 25-year registration requirement
and sought enforcement of 10-year period of registration under agreement,
was not equivalent of petition for post-conviction relief under Post-Conviction
Hearing Act).




*Former Justice specially assigned to the Superior Court.
J-S41016-16


record sufficiently reflects the ten-year registration requirement was a

specifically bargained for element of Appellee’s plea. Thus, since registration

is a collateral consequence of a guilty plea and its subsequent enhancement

does not render a guilty plea involuntary, I would reverse the trial court.

See Commonwealth v. Leidig, 598 Pa. 211, 956 A.2d 399 (2008).

Accordingly, I respectfully dissent.




                                       -2-